DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites the limitation “…not a string-of-pearls structure…”.  The specification lacks sufficient support for this language, as the originally filed specification does not include a definition of a “string-of-pearls” structure.  



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Since the originally filed specification fails to define what is or what is not a “string-of-pearls” structure, the scope of the claims cannot be determined.  Pearls occur naturally in various shapes that are not perfect spheres.  Since the specification does not have a description or definition of this term, it is unclear what shapes are encompassed by the term “pearl”.  It is unclear what structures are encompassed by this new limitation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 10 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. 2003/0100944 (Laksin et al.). 
Laksin discloses a fibrous membrane made of interweaving fiber filaments having a diameter that falls within the claimed range of 10nm – 100 microns (see description of average fiber diameter of 500 nm at [0055]) and a pore structure defined by the filaments.  As shown in Figure 1A, the fibers have convex structures in the form of “polymer droplets”, which extend outwardly in the radial direction of the filaments.  A “concave structure” is defined where the convex generally spherical droplet intersects with the linear portion of the fiber, one either side of the droplet. While a “concave structure” may be positioned between two droplets, it is not defined by two adjacent droplets. 

    PNG
    media_image1.png
    801
    619
    media_image1.png
    Greyscale

In regards to claim 3, an average pore size is 1-10 microns (see description of interfiber spaces at [0055] and [0057]).
In regards to claim 8, Laksin discloses the fibers are made of polyglycolic acid (PGA), collagen or cellulose (see [0035]).  
Claim 10 merely recites a process for making the fibrous membrane, which is not given patentable weight, as a process by which a product is made is not germane to the issue of patentability of the device itself.
Regarding claim 25, Laksin discloses the fibrous layer forms a product for tissue repair, such as a vascular graft and tissue scaffold [0014-0016, 0038].

Claim(s) 1, 3, 4, 8, 10 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. 2014/0081414 (Hall et al.).
Hall discloses a fibrous membrane made of interweaving fiber filaments having a diameter that falls within the claimed range of 10nm – 100 microns (see description of average fiber diameter of 50 nm – 3 micrometers at [0098]) and a pore structure defined by the filaments.  As shown in Figures 12A-B, the fibers have convex structures in the form of “beads” [0211-0212], which extend outwardly in the radial direction of the filaments.  A “concave structure” is defined where the convex generally spherical droplet intersects with the linear portion of the fiber, one either side of the droplet. While a “concave structure” may be positioned between two droplets, it is not defined by two adjacent droplets. 


    PNG
    media_image2.png
    928
    717
    media_image2.png
    Greyscale

In regards to claim 3, an average pore size is 0-1.5 microns [0101].
Regarding claim 4, average porosity of the fibrous membrane is 30-80% [0098].
Regarding claim 8, collagen may be included in the construction of the membrane [0132].
Claim 10 merely recites a process for making the fibrous membrane, which is not given patentable weight, as a process by which a product is made is not germane to the issue of patentability of the device itself.
Regarding claim 25, Hall discloses the fibrous layer forms a product for tissue repair, such as a vascular graft ([0042] - [0053]).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al.
In regards to claim 2: Hall fails to explicitly discuss the spacing between consecutive beads on a filament, but it can be seen in Figures 12A and 12B that the distance between two beads is at some locations is no more than the diameter of a fiber or a pore.  Hall discloses the average pore size is in the range of 0-1.5 microns [0101] and the average fiber diameter is 50 nm – 3 micrometers [0098].  Hall teaches that porosity, fiber diameter, and the presence of beads on the filaments are parameters capable of being controlled during manufacture to achieve desired material properties (see at least [0098] and [0211]).  Hall additionally teaches that the beads aid in endothelial attachment [0212].  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure at least two beads on a filament to be 0.1-3 microns apart, as the modification merely involves the adjustment of various parameters of fiber arrangement according to Hall’s teachings in order to optimize the fibrous  membrane for a particular application.  
In regards to claim 5, Hall fails to disclose the particular fluffiness of the claimed invention.  Applicant discloses that a membrane’s fluffiness is a result effective variable based on its thickness and density (page 7, lines 10-20).  Hall teaches that various parameters of membrane construction may be adjusted to acquire desired material properties, including fiber diameter, membrane thickness, porosity and average pore size [0098-0101].  Hall additionally teaches an extra layer may be added to increase strength [0115], and the strength of the membrane may be increased with heating and stretching [0179-0199].  The fibrous membrane of Hall has porosity, fiber diameter, pore size, and thickness that fall within claimed ranges recited in claims 1, 3 and 4.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the Hall membrane to have a fluffiness in the range of 2-200 cm3/g for the purpose of optimizing the performance characteristics of the membrane for a particular medical application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 6 and 7, Hall discloses the membrane may have a thickness of 20-100 micrometers [0098], which overlaps the range and claim 7.  Hall fails to disclose the particular tensile strength, elongation break, and bursting strength of the membrane.  Hall sets forth that tensile strength, elongation at break, and burst strength are result effective variables, wherein various parameters of membrane construction may be adjusted to acquire desired material properties, including fiber diameter, membrane thickness, porosity and average pore size [0098-0101].  Hall additionally teaches an extra layer may be added to increase strength [0115], and the strength of the membrane may be increased with heating and stretching [0179-0199].  The fibrous membrane of Hall has porosity, fiber diameter, pore size, and thickness that fall within claimed ranges recited in claims 1, 3 and 4. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the Hall membrane to have tensile strength of 0.5-10Mpa, elongation at break of 10-500%, and a burst strength of at least 0.1kPa, for the purpose of optimizing the performance characteristics of the membrane for a particular medical application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.  In an attempt to distinguish the claimed invention from the prior art, new matter was added into the claims.  As explained above, the scope of the claims has been rendered indefinite under 112, 2nd paragraph as well.  Since it is unclear what shapes are encompassed by the new language “not a string-of-pearls structure”, the claims have been given their broadest reasonable interpretation.  Since the concave portions, as indicated above, are formed where a generally spherical droplet/bead meets a generally linear fiber, the concave portions are not defined between two adjacent droplets/beads.  Therefore, the previous rejections have been maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771